Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose, teach, or render obvious, as per claim 1, a method comprising defining a continuous signal, defining a threshold value, calibrating the continuous signal and the threshold value from measurements made on edges of one or more patterns on a mask and corresponding edges of the one or more patterns on a wafer, convolving the continuous signal with a kernel to form a corrected signal, the kernel calibrated using the measurements, and establishing, by a processor, a probability of forming an edge at a point along the corrected signal in accordance with a difference between a value of the corrected signal at the point and the calibrated threshold value; and as per claims 11 and 17, define a continuous signal, define a threshold value, calibrate the continuous signal and the threshold value from measurements made on edges of one or more patterns on a mask and corresponding edges of the one or more patterns on a wafer, convolve the continuous signal with a kernel to form a corrected signal, the kernel calibrated using the measurements, and establish an edge at a point along the corrected signal in accordance with a difference between a value of the corrected signal at the point and the calibrated threshold value. See, also, the Office Action (03/28/2022).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEIGH M GARBOWSKI/Primary Examiner, Art Unit 2851